Citation Nr: 1021274	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-25 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to a higher initial disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from March 1965 to December 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision of the RO that granted 
service connection for PTSD evaluated as 30 percent disabling 
effective November 21, 2002.  The Veteran timely appealed for 
a higher initial disability rating.

In July 2006, the RO increased the disability evaluation to 
50 percent for PTSD, effective November 21, 2002.

In July 2008, the RO increased the disability evaluation to 
70 percent for PTSD, effective June 23, 2008.  Then in 
October 2009, the RO assigned an effective date of July 26, 
2006, for the 70 percent disability rating for PTSD.

Because higher evaluations are available for PTSD, and the 
Veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

The Veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO that was scheduled for March 26, 2010.  


FINDINGS OF FACT

1.  For the period from November 21, 2002, to July 25, 2006, 
the Veteran's PTSD had been manifested primarily by chronic 
sleep impairment, intrusive thoughts, disturbances of 
motivation and mood, and social isolation; these symptoms 
reflect no more than occupational and social impairment with 
reduced reliability and productivity.

2.  For the period from July 26, 2006, the Veteran's PTSD has 
been manifested by moderately severe impairment in social and 
occupational functioning, irritability, near-continuous 
anxiety, and poor concentration; gross impairment in thought 
processes, persistent delusions or hallucinations, grossly 
inappropriate behavior, or persistent danger of hurting self 
or others have not been demonstrated.


CONCLUSIONS OF LAW

1.  For the period from November 21, 2002, to July 25, 2006, 
the criteria for a disability rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2009).

2.  For the period from July 26, 2006, the criteria for a 
disability rating in excess of 70 percent for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. Part 3).

Through February 2005 and January 2006 letters, the RO 
notified the Veteran of elements of service connection, the 
evidence needed to establish each element, and evidence of 
increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claim.

VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The Veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for the 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  The Board finds no prejudice to the Veteran in 
proceeding with a decision of the claim on appeal, because 
any question as to the appropriate effective date to be 
assigned is rendered moot.  The Veteran had previously 
received all required notice regarding service connection.  
The claim denied for a higher initial disability rating does 
not entail the setting of a new effective date.  Accordingly, 
the Veteran is not harmed by any defect with regard to this 
element of the notice.
 
In this case, the Veteran has appealed for higher initial 
disability ratings assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the Veteran's claim on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claim on appeal, reports 
of which are of record.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2009).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson, 12 Vet. App. at 126.

Service connection has been established for PTSD, effective 
November 21, 2002. The RO has evaluated the service-connected 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 
initially 50 percent disabling; and as 70 percent disabling, 
effective July 26, 2006.  He has been assigned a total 
disability rating based on individual unemployability 
effective July 26, 2006.  The actual criteria for rating 
psychiatric disabilities other than eating disorders are 
contained in a General Rating Formula.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

Records reflect that the Veteran regularly attended group 
therapy sessions for several years.

During a VA psychiatric evaluation in February 2002, the 
Veteran reported having a severe depression one year earlier, 
and that medications have helped him with depression and 
irritability.  The Veteran still reported nightmares and 
intrusive thoughts of combat, with some flashbacks.  He was 
hyper alert, avoided crowds, and had difficulty maintaining 
long-term relationships.  The Veteran also reported 
difficulty with jobs and businesses due to authority 
conflict.  Examination revealed that the Veteran was oriented 
to person, place, and time; and had normal behaviors, speech, 
flow of thoughts, memory, concentration, perceptions, affect, 
and judgment.  His mood was anxious.  The assessment was 
PTSD.  A global assessment of functioning (GAF) score of 60 
was assigned.

Records dated in March 2004 reflect that the Veteran had been 
hospitalized 11 times during the last year; and that he had 
the benefit of every psychotropic, antidepressant, anti-
anxiolytic, and psychotherapeutic intervention available 
within the treatment setting.  The therapist noted that the 
Veteran's lack of adaptive progress revolved around his 
failure to apply the principles in any modestly disciplined 
fashion, and to comply with his medication regimen.

During a January 2005 VA examination, the Veteran's current 
symptoms included intrusive thoughts that occurred daily; 
nightmares occurring 4 to 5 times weekly; flashbacks 
triggered by sounds and smells; severe anxiety; avoidance of 
people, places, and activities regarding wartime experiences; 
a sense of detachment from people; difficulty sleeping; 
hypervigilance; and outbursts of anger and irritability.  The 
Veteran also reported having a moderate-to-severe level of 
disturbance with regard to both occupational and social 
dysfunction.  He reported having had five marriages and a 
divorce pending, and not being able to maintain steady 
employment longer than 3-to-6 months.  

On examination, the Veteran did not demonstrate any 
impairment in thought process or communication, delusions, 
hallucinations, inappropriate behavior, or suicidal or 
homicidal thinking.  He appeared capable of maintaining 
activities of daily living; and did not demonstrate any 
memory loss, ritualistic behavior, or panic attacks.  The 
Veteran endorsed persistent symptoms of increased arousal as 
evidenced by sleep disturbance, irritability, startle 
response, and hypervigilance.  He also endorsed persistent 
re-experience of trauma with recurrent dreams, thoughts, and 
physiological reactivity; and persistent avoidant behavior of 
thoughts, movies, activities, and crowds.  A GAF score of 50 
was assigned.  

During a July 2005 VA examination, the Veteran reported that 
he last worked in November 2004 in a managerial position for 
laborers for four months, but had a conflict with another 
manager and left the job.  The examiner opined that the 
Veteran experienced mild-to-moderate social and occupational 
dysfunction due to PTSD.  A GAF score of 58 was assigned.

Social Security records reflect that the Veteran underwent a 
psychological evaluation in July 2005.  The examiner opined 
that the Veteran appeared to be adequately treated with 
medication and counseling, and opined that the Veteran was 
not at risk of suffering decompensation in a work-like 
setting.

VA progress notes, dated in January 2006, reveal that the 
Veteran's PTSD symptoms markedly worsened.  The Veteran was 
unable to deal with people and work due to symptoms of poor 
concentration, anxiety, and irritability.  He denied suicidal 
or homicidal ideations.

On July 26, 2006, a VA staff psychiatrist noted the Veteran's 
increasing symptoms of anxiety, irritability, intrusive 
thoughts, panic attacks, interrupted sleep, and nightmares; 
and increased the Veteran's medications.  The staff 
psychiatrist also noted the Veteran's poor concentration, and 
opined that the Veteran was totally and permanently disabled 
and unemployable.

The report of a May 2008 VA examination reflects persistent 
symptoms of recurrent and intrusive distressing thoughts and 
dreams, markedly diminished interest or participation in 
significant activities, feeling of detachment or estrangement 
from others, difficulty falling or staying asleep, difficulty 
concentrating, hypervigilance, and exaggerated startle 
response.  The examiner indicated that the Veteran's claims 
file was not available to review, and that the Veteran 
attributed his unemployment to a heart condition-not to 
PTSD.  The examiner found that the Veteran's PTSD resulted in 
significant social impairment.  A GAF score of 50 was 
assigned.

In June 2008, a VA staff psychiatrist again opined that the 
Veteran was totally and permanently disabled, and 
unemployable due to PTSD.

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, it must be considered in light of the actual 
symptoms of the Veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

For the Period from November 21, 2002, through July 25, 2006

For the applicable period, the Veteran's PTSD had been 
manifested, primarily, by chronic sleep impairment, intrusive 
thoughts, disturbances of motivation and mood, and social 
isolation.  While these symptoms seemed to occur frequently, 
they are, nonetheless, reflective of overall moderately 
severe social impairment, although generally functioning 
satisfactorily with routine behavior and self-care.  Such 
level of impairment warrants no more than a 50 percent 
disability rating.  

While examiners have noted irritability, this factor, alone, 
does not provide a sufficient basis for assignment of a 70 
percent disability rating during the applicable period.  
Significantly, the Veteran had not been found to have such 
symptoms as obsessional rituals, near-continuous panic or 
depression, illogical or obscure speech, spatial 
disorientation, neglect of personal appearance and hygiene, 
or other symptom combinations reflective of a 70 percent 
disability rating.

The evidence does not reflect that the Veteran's PTSD during 
the applicable period caused total impairment in social and 
occupational functioning.  Symptoms such as gross impairment 
in thought processes or communication, or persistent 
delusions or hallucinations were not demonstrated.  

The GAF score of 50 assigned by the examiner in January 2005 
reflects serious symptoms; and the GAF score range of 58 to 
60 assigned by the examiners in February 2002 and July 2005 
reflect moderate symptoms.  Given that the Veteran's 
medications appeared helpful and the Veteran participated in 
counseling and was able to work, the Board finds that the 
overall evidence warrants no more than the currently assigned 
50 percent disability rating for the applicable period.

For the Period from July 26, 2006

For the applicable period, the Veteran's PTSD has been 
manifested, primarily, by moderately severe impairment in 
social and occupational functioning.  The GAF score of 50 
assigned by the most recent examiner in May 2008 reflects 
serious symptoms.  Given the clinical findings of markedly 
worsened irritability, near-continuous anxiety, and poor 
concentration, and the Veteran's difficulty in dealing with 
people and work, the Board finds that the evidence more 
nearly approximates the criteria for the currently assigned 
70 percent disability rating.
   
The evidence does not reflect that PTSD symptoms alone are of 
such severity as to warrant a disability rating in excess of 
70 percent.  The evidence does not reflect symptoms such as 
gross impairment in thought processes, persistent delusions 
or hallucinations, persistent danger of hurting self or 
others, intermittent inability to perform activities of daily 
living, and disorientation to time or place.  



Extraschedular Consideration, and Conclusion

There is no showing that the Veteran's service-connected PTSD 
has resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran is not currently working, and there 
is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that staged 
ratings, pursuant to Fenderson, are applicable; and that the 
weight of the evidence is against the grant of higher initial 
disability ratings for each applicable period.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2009).





	(CONTINUED ON NEXT PAGE)







ORDER

For the period from November 21, 2002, to July 25, 2006, an 
initial disability evaluation in excess of 50 percent for 
PTSD is denied.

For the period from July 26, 2006, a disability evaluation in 
excess of 70 percent for PTSD is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


